The contest was made on the ground of unsoundness of mind, the result of long continued intoxication. Various medical witnesses were examined upon either side; hypothetical questions were put to them, and replies were received. Referring to the testimony of these experts, the Court instructed the jury:
The testimony of experts is frequently unsatisfactory and many times unreliable. It is unsatisfactory because it cannot convey to our minds the precise reasons why the conclusions are reached; and it is unreliable because it is frequently based upon speculation instead of facts. Experts in the exact sciences and in mechanics, who base their opinions upon the laws of nature and of the exact sciences and their own experience with those laws, have tangible facts before them; but where the opinions are based upon speculation, where the subject of the inquiry, viz: the operation and condition of the human mind, is beyond the possibility of human knowledge, we should receive those opinions as at least uncertain. So, when we see a person perform such or such an act, we can form an opinion whether the act is rational or irrational, whether it is consistent with the standard of average human intelligence and reasonableness; but when we *155advance to speculations upon what would or not follow upon some supposed existence of mental condition, we go beyond the scope of knowledge and tread upon the realms of imagination or conjecture.
You are instructed, therefore, that while we receive, and you will take into consideration, the opinions of experts, such opinions are not entitled to as much weight as facts, especially where there is a conflict between an opinion and a fact. When a fact is established, it is a fact, and cannot be overcome; while an opinion is but an opinion, and may be true and it may be untrue. Opinions of different experts are often diametrically opposed to each other, even when based upon the same supposed condition of things.